
	

114 SRES 412 ATS: Honoring the life and legacy of the Honorable Martin Olav Sabo as an outstanding public servant dedicated to the State of Minnesota and the United States. 
U.S. Senate
2016-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 412
		IN THE SENATE OF THE UNITED STATES
		
			April 4, 2016
			Ms. Klobuchar (for herself and Mr. Franken) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life and legacy of the Honorable Martin Olav Sabo as an outstanding public servant
			 dedicated to the State of Minnesota and the United States. 
	
 Whereas Martin Olav Sabo was born on February 28, 1938, in Crosby, North Dakota, and grew up in Alkabo, North Dakota;
 Whereas Martin Olav Sabo attended Augsburg College in Minneapolis, Minnesota, and graduated in 1959;
 Whereas in 1960, at the age of 22 years, Martin Olav Sabo was first elected to the Minnesota House of Representatives and at that time, Martin Olav Sabo was the youngest person ever elected to the Minnesota Legislature;
 Whereas Martin Olav Sabo served in the Minnesota House of Representatives for 18 years, including— (1)4 years as minority leader; and
 (2)6 years as the first member of the Democratic-Farmer-Labor Party to serve as Speaker of the Minnesota House of Representatives;
 Whereas Martin Olav Sabo fought for the historic 1971 Minnesota Miracle that changed the way schools and localities were funded; Whereas Martin Olav Sabo was first elected to the House of Representatives in 1978 and he served 28 years as a Member of Congress representing the fifth congressional district of Minnesota;
 Whereas in 1979, as a freshman legislator, Martin Olav Sabo was appointed to serve on the Committee on Appropriations of the House of Representatives and he later became Ranking Member of the Subcommittees on Transportation and Homeland Security of the Committee on Appropriations of the House of Representatives;
 Whereas Martin Olav Sabo— (1)championed investments in roads and bridges, transit systems, aviation infrastructure, railways, nonmotorized corridors, and other transportation projects, including the first light rail transit line in Minnesota (commonly known as the Blue Line), the Hennepin Avenue bridge, and the Midtown Greenway; and
 (2)provided critical funding— (A)to foster economic development initiatives;
 (B)to expand housing opportunities for low- and moderate-income families; (C)to protect the environment;
 (D)to support law enforcement; (E)to promote agricultural production and research;
 (F)to establish the Department of Homeland Security; and (G)to strengthen the Department of Defense;
 Whereas Martin Olav Sabo served on the Committee on the Budget of the House of Representatives for 8 years, including—
 (1)2 years as Ranking Member; and (2)2 years as Chairman during the 103rd Congress, a period during which Martin Olav Sabo shepherded through enactment into law on August 10, 1993, the Omnibus Budget Reconciliation Act of 1993 (Public Law 103–66), which many contend paved the way to a balanced budget in 1998, the first balanced budget of the United States since 1969;
 Whereas Martin Olav Sabo was concerned with the growing disparity between workers at the top of the income ladder and those at the bottom and on October 13, 1993, Martin Olav Sabo introduced H.R. 3278, 103rd Congress, entitled the Income Equity Act of 1993, and Martin Olav Sabo reintroduced that legislation in each subsequent Congress in which he served;
 Whereas Martin Olav Sabo was a long-time fan of baseball and the Minnesota Twins and wore a Minnesota Twins team uniform each spring as a player on, and the manager of, the Democratic team in the annual congressional baseball game;
 Whereas the Martin Olav Sabo Bridge in Minneapolis, Minnesota, was named after Representative Sabo; Whereas Martin Olav Sabo retired from the House of Representatives in 2006 and later served as—
 (1)co-chair of the National Transportation Policy Project of the Bipartisan Policy Center; and (2)a member of the Minnesota Ballpark Authority; and
 Whereas Martin Olav Sabo will be remembered as a strong, civil legislator with an understated demeanor that earned him the reputation of being able to work on a bipartisan basis to get things done for the fifth congressional district of Minnesota, the State of Minnesota, and the United States: Now, therefore, be it
		
	
 That the Senate— (1)honors the life and accomplishments of the Honorable Martin Olav Sabo;
 (2)remembers the work that Martin Olav Sabo accomplished to balance the Federal budget, improve transportation and housing, and bring attention to the growing disparity between high- and low-wage earners; and
 (3)recognizes the indelible legacy that Martin Olav Sabo has left on the State of Minnesota and the United States.
			
